DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the connection part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki et al, hereinafter Ishizaki (CN 107092382 A) in view of Lee et al, hereinafter Lee (U.S. 2018/0120971 A1).
In regards to claim 1, Ishizaki discloses: a touch sensor comprising: a substrate layer; and 5sensing electrodes disposed on the substrate layer, the sensing electrodes comprising etching regions periodically repeated therein (Ishizaki, figs. 5 & 20, claimed substrate layer corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 29 (begins with “opposite substrate 3..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode).
Ishizaki does not explicitly disclose: the sensing electrodes comprising etching regions periodically repeated therein and respectively having a width of 5 to 15 µm.  
	However, Lee discloses: the sensing electrodes comprising etching regions periodically repeated therein and respectively having a width of 5 to 15 µm (Lee, figs. 1-3, disclosed in ¶ [0077]; note, “The line width of the mesh line LA may be about 0.1 μm to about 10 μm”).
Lee and Ishizaki are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes of Ishizaki to include: wherein the sensing electrodes comprising etching regions periodically repeated therein and respectively having a width of 5 to 15 µm, as taught by Lee, in order to improve electrical conduction characteristic of a touch panel (Lee, ¶ [0009]).
10 In regards to claim 2, Ishizaki in combination above discloses: the touch sensor according to claim 1, wherein the etching regions comprise a slit shape formed inside the sensing electrode (Ishizaki, figs. 5 & 20, claimed substrate corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 29 (begins with “opposite substrate 3..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode).
In regards to claim 6, Ishizaki in combination above discloses: the touch sensor according to claim 1, wherein the etching regions are inclined at a predetermined tilting angle with respect to a width direction or a length 5direction of the touch sensor (Ishizaki, figs. 5 & 20, claimed substrate corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 29 (begins with “opposite substrate 3..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode). 
In regards to claim 18, Ishizaki in combination above discloses: a window stack structure comprising: a window substrate; and 15the touch sensor according to claim 1 stacked on the window substrate (Ishizaki, figs. 5 & 20, claimed substrate layer corresponds to claimed elements 31 & 33, including window substrate 31, that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, refer to page 11, lines 10 (begins with “FIG. 5 an exemplary sectional structure..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode).
In regards to claim 19, Ishizaki in combination above discloses: an image display device comprising: a display panel; and 20the touch sensor according to claim 1 stacked on the display panel (Ishizaki, figs. 5 & 20, claimed substrate layer corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; display panel 2 has touch panel 3 stacked thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 10 (begins with “FIG. 5 an exemplary sectional structure..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode).  
In regards to claim 20, Ishizaki in combination above discloses: the image display device according to claim 19, wherein the etching regions are disposed to be tilted at a 25predetermined tilting angle with respect to a width direction or a length direction of the display panel (Ishizaki, figs. 5 & 20, claimed substrate corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 29 (begins with “opposite substrate 3..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki in combination above in view of Ko et al, hereinafter Ko (U.S. 2017/0315590 A1).
In regards to claim 3, Ishizaki in combination above discloses: the touch sensor according to claim 1, but fails to explicitly disclose: wherein the 15etching regions comprise a curved shape selected from the group consisting of a sine curve, a cosine curve, a conic section, a catenary, a curve of pursuit, a cycloid, a trochoid and a cardioid.  
However, Ko discloses: wherein the 15etching regions comprise a curved shape selected from the group consisting of a sine curve, a cosine curve, a conic section, a catenary, a curve of pursuit, a cycloid, a trochoid and a cardioid (Ko, fig. 13, etched regions including regions 428 that are in a cardioid shape thereby creating a perimeter etched outline for touch detection purposes, refer to ¶ [0148]- ¶ [0156]; note, claim is in alternative form).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes of Ishizaki in combination above to include: wherein the 15etching regions comprise a curved shape selected from the group consisting of a sine curve, a cosine curve, a conic section, a catenary, a curve of pursuit, a cycloid, a trochoid and a cardioid, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
20 In regards to claim 4, Ishizaki in combination above discloses: the touch sensor according to claim 1, but fails to explicitly disclose: wherein the etching regions comprise a water wave shape extending between vertices of an imaginary polygon.  
However, Ko discloses: wherein the etching regions comprise a water wave shape extending between vertices of an imaginary polygon (Ko, fig. 13, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes, refer to ¶ [0148]- ¶ [0156]).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes of Ishizaki in combination above to include: wherein the etching regions comprise a water wave shape extending between vertices of an imaginary polygon, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
In regards to claim 5, Ishizaki in combination above discloses: the touch sensor according to claim 4, but fails to explicitly disclose: wherein the 25etching regions comprise a shape in which a water wave of one period is cut.
However, Ko discloses: wherein the 25etching regions comprise a shape in which a water wave of one period is cut (Ko, fig. 13, etched regions including regions 428 that are in a cardioid shape comprising water wave shape of one period cut thereby creating a perimeter etched outline for touch detection purposes, refer to ¶ [0148]- ¶ [0156]; please refer to picture below with Ko’s fig. 13 cardioid shaped portion for comparison purposes).

    PNG
    media_image1.png
    218
    461
    media_image1.png
    Greyscale

Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes of Ishizaki in combination above to include: wherein the 25etching regions comprise a shape in which a water wave of one period is cut, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
Claims 7-8 with respect to claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki in combination above in view of Cui et al, hereinafter Cui et al, hereinafter Cui (CN 108279813 B).
In regards to claim 7, Ishizaki in combination above discloses: the touch sensor according to claim 6, but fails to explicitly disclose: wherein the tilting angle is 15 to 75 degrees.  
However, Cui discloses: wherein the tilting angle is 15 to 75 degrees (Cui, fig. 2, page 9).
Cui and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes tilting angle of Ishizaki in combination above to include: wherein the tilting angle is 15 to 75 degrees, as taught by Cui, in order for the optical and electrical properties of the touch sensor comprising a touch sensing electrode structure to be improved (Cui, fig. 2, page 9).
10 In regards to claim 8, Ishizaki in combination above discloses: the touch sensor according to claim 6, but fails to explicitly disclose: wherein the tilting angle is 30 to 60 degrees.
However, Cui discloses: wherein the tilting angle is 30 to 60 degrees (Cui, fig. 2, page 9).
Cui and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes tilting angle of Ishizaki in combination above to include: wherein the tilting angle is 30 to 60 degrees, as taught by Cui, in order for the optical and electrical properties of the touch sensor comprising a touch sensing electrode structure to be improved (Cui, fig. 2, page 9).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki in combination above in view of Shishido et al, hereinafter Shishido (U.S. 2020/0218106 A1).
In regards to claim 9, Ishizaki in combination above discloses: the touch sensor according to claim 1, but fails to explicitly disclose: wherein the sensing electrodes comprise: 15first sensing electrodes which form a sensing electrode row; and second sensing electrodes which form a sensing electrode column, wherein the etching regions comprise first etching 20regions formed in the first sensing electrodes and second etching regions formed in the second sensing electrodes.  
However, Shishido discloses: wherein the sensing electrodes comprise: 15first sensing electrodes which form a sensing electrode row; and second sensing electrodes which form a sensing electrode column, wherein the etching regions comprise first etching 20regions formed in the first sensing electrodes and second etching regions formed in the second sensing electrodes (Shishido, fig. 6A, first sensing patterns with etching regions correspond to element 24 and second sensing patterns with etching regions correspond to element 23, disclosed in ¶ [0174]- ¶ [0177]).  
Shishido and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode formation of Ishizaki in combination above to include: wherein the sensing electrodes comprise: 15first sensing electrodes which form a sensing electrode row; and second sensing electrodes which form a sensing electrode column, wherein the etching regions comprise first etching 20regions formed in the first sensing electrodes and second etching regions formed in the second sensing electrodes, as taught by Shishido, in order to provide high detection touch sensitivity (Shishido, ¶ [0018]), and suppress luminance unevenness (Shishido, ¶ [0176]).
In regards to claim 10, Ishizaki in combination above discloses: the touch sensor according to claim 9, wherein the sensing electrode row extends to be inclined with 25respect to the width direction of the touch sensor at a first tilting angle, and 32the sensing electrode column extends to be inclined with respect to the length direction of the touch sensor at a second tilting angle (Ishizaki, figs. 5 & 20, claimed substrate corresponds to claimed elements 31 & 33 that has sensing electrodes TDL disposed thereon; note, TDL4 sensing electrode configuration with tilted slit etching patterns SLT; refer to page 11, lines 29 (begins with “opposite substrate 3..”- end of page, & page 21, lines 7 (begins with “Now described…”)- 32, ; modifying the embodiment of fig. 5 in view of the embodiment of fig. 20 would have been obvious to one having ordinary skilled in the art in order to not make the external incident light visible with respect to touch electrode; note, it would have been obvious to one having ordinary skill in the art to maintain the tilting angle of Ishizaki in combination above when incorporating the touch electrode configuration of Shishido due to the teachings of Ishizaki).  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki in combination above in view of Ko
In regards to claim 13, Ishizaki in combination above discloses: the touch sensor according to claim 9, but fails to disclose: wherein the sensing electrode column further comprises connection 15parts which integrally connect the second sensing electrodes adjacent to each other, and the sensing electrode row comprises bridge electrodes which electrically connect the first sensing electrodes adjacent to each other.
However, Ko discloses: wherein the sensing electrode column further comprises connection 15parts which integrally connect the second sensing electrodes adjacent to each other, and the sensing electrode row comprises bridge electrodes which electrically connect the first sensing electrodes adjacent to each other (Ko, figs. 13-14, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes; in addition, please note connection parts 422 for connecting column sensing electrodes & bridge electrodes 412 for connecting row sensing electrodes; refer to ¶ [0143]- ¶ [0160]).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode configuration of Ishizaki in combination above to include: wherein the sensing electrode column further comprises connection 15parts which integrally connect the second sensing electrodes adjacent to each other, and the sensing electrode row comprises bridge electrodes which electrically connect the first sensing electrodes adjacent to each other, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
20 In regards to claim 14, Ishizaki in combination above discloses: the touch sensor according to claim 13, wherein the connection part comprises a third etching region formed therein (Ko, figs. 13-14, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes; in addition, please note connection parts 422 for connecting column sensing electrodes & bridge electrodes 412 for connecting row sensing electrodes; refer to ¶ [0143]- ¶ [0160]; note, connection parts 422 includes a third etching region shown in fig. 13 illustration that is etched in a z-shape).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode configuration of Ishizaki in combination above to include: wherein the sensing electrode column further comprises connection 15parts which integrally connect the second sensing electrodes adjacent to each other, and the sensing electrode row comprises bridge electrodes which electrically connect the first sensing electrodes adjacent to each other - wherein the connection part comprises a third etching region formed therein, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
In regards to claim 15, Ishizaki in combination above discloses: the touch sensor according to claim 14, wherein 25the bridge electrode is overlapped with the third etching region of the connection part in a planar direction (Ko, figs. 13-14, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes; in addition, please note connection parts 422 for connecting column sensing electrodes & bridge electrodes 412 for connecting row sensing electrodes; refer to ¶ [0143]- ¶ [0160]; note, connection parts 422 includes a third etching region shown in fig. 13 illustration that is etched in a z-shape).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode configuration of Ishizaki in combination above to include: wherein the sensing electrode column further comprises connection 15parts which integrally connect the second sensing electrodes adjacent to each other, and the sensing electrode row comprises bridge electrodes which electrically connect the first sensing electrodes adjacent to each other - wherein the connection part comprises a third etching region formed therein and wherein 25the bridge electrode is overlapped with the third etching region of the connection part in a planar direction, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
In regards to claim 16, Ishizaki in combination above discloses: the touch sensor according to claim 9, further comprising a dummy pattern defined by separation regions formed between peripheries of the first sensing electrode 5and second sensing electrode adjacent to each other (Ko, figs. 13-14, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes; in addition, please note connection parts 422 for connecting column sensing electrodes & bridge electrodes 412 for connecting row sensing electrodes; also, note dummy patterns 427; refer to ¶ [0143]- ¶ [0160]; note, connection parts 422 includes a third etching region shown in fig. 13 illustration that is etched in a z-shape).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode configuration of Ishizaki in combination above to include: a dummy pattern defined by separation regions formed between peripheries of the first sensing electrode 5and second sensing electrode adjacent to each other, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
In regards to claim 17, Ishizaki in combination above discloses: the touch sensor according to claim 16, wherein the sensing electrodes comprise unit cells surrounded by the etching regions; and 10the dummy pattern comprises the same shape as the unit cell (Ko, figs. 13-14, etched regions including regions 428 that are in a cardioid shape comprising water wave shape thereby creating a perimeter etched outline for touch detection purposes; in addition, please note connection parts 422 for connecting column sensing electrodes & bridge electrodes 412 for connecting row sensing electrodes; also, note dummy patterns 427 that have same discrete line cell shape formation as unit cells that surround perimeter of etched outlines as described; refer to ¶ [0143]- ¶ [0160]; note, connection parts 422 includes a third etching region shown in fig. 13 illustration that is etched in a z-shape).
Ko and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrode configuration of Ishizaki in combination above to include: wherein the sensing electrodes comprise unit cells surrounded by the etching regions; and 10the dummy pattern comprises the same shape as the unit cell, as taught by Ko, in order to improve optical characteristics (Ko, ¶ [0006]).
Claims 11-12 with respect to claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al, hereinafter Ishizaki in combination above in view of Cui.
In regards to claim 11, Ishizaki in combination above discloses: the touch sensor according to claim 10, but fails to explicitly disclose: wherein the first tilting angle and the second tilting angle are 15 to 75 degrees, respectively.  
However, Cui discloses: wherein the first tilting angle and the second tilting angle are 15 to 75 degrees, respectively (Cui, fig. 2, page 9).  
Cui and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes tilting angle of Ishizaki in combination above to include: wherein the first tilting angle and the second tilting angle are 15 to 75 degrees, respectively, as taught by Cui, in order for the optical and electrical properties of the touch sensor comprising a touch sensing electrode structure to be improved (Cui, fig. 2, page 9).
In regards to claim 12, Ishizaki in combination above discloses: the touch sensor according to claim 10, but fails to explicitly disclose: wherein 10the first tilting angle and the second tilting angle are 30 to 60 degrees, respectively (Cui, fig. 2, page 9).
However, Cui discloses: wherein 10the first tilting angle and the second tilting angle are 30 to 60 degrees, respectively (Cui, fig. 2, page 9).
Cui and Ishizaki in combination above are considered to be analogous art because both are in the same field of endeavor related to touch display devices with patterned touch electrodes. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify sensing electrodes tilting angle of Ishizaki in combination above to include: wherein 10the first tilting angle and the second tilting angle are 30 to 60 degrees, respectively, as taught by Cui, in order for the optical and electrical properties of the touch sensor comprising a touch sensing electrode structure to be improved (Cui, fig. 2, page 9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626